2-10-303-CV












 
 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-10-00303-CV
 
 



Danny Lee Weddel


 


APPELLANT




 
V.
 




Katherine Phillips Weddel


 


APPELLEE 



 
 
------------
 
FROM THE
360th District Court OF Tarrant
COUNTY
------------
MEMORANDUM OPINION[1] AND
JUDGMENT
------------
 
Appellant
filed a timely notice of appeal from the trial court=s July
20, 2010 “Final Decree Of Divorce.”  The
trial court subsequently granted appellant=s
motion for new trial on September 9, 2010, while it still had plenary jurisdiction
over the case.  See Tex. R. Civ.
P. 329b(e).
On
September 15, 2010, we informed the parties that it appeared the trial court=s
granting of the motion for new trial rendered this appeal moot and that the
appeal would be dismissed as moot unless, on or before September 27, 2010, any
party desiring to continue the appeal filed a response showing grounds for
continuing the appeal.  Neither party
filed a response.
Accordingly,
on this court=s
own motion, we dismiss the appeal as moot. See Tex. R. App. P. 42.3(a), 43.2(f).
 
PER
CURIAM
 
PANEL:  WALKER, MCCOY, and
MEIER, JJ.  
 
DELIVERED:  October 7, 2010




[1]See Tex. R. App. P. 47.4.